Page 1 of 2 NEW ENGLAND BANCSHARES, INC. 855 Enfield Street Enfield, CT 06082 For Immediate Release CONTACT: Scott D. Nogles, Chief Financial Officer (860) 253-5200 New England Bancshares, Inc. Reports First Quarter Earnings of $779,000, an Increase of 14% from Prior Year ENFIELD, CT, July 27, 2011 – New England Bancshares, Inc. (the “Company”) (NASDAQ GM: NEBS), the holding company for New England Bank, today announced net income for the quarter ended June 30, 2011 of $779,000, or $0.13 per diluted share, compared to $681,000, or $0.11 per diluted share, for the quarter ended June 30, 2010.The increase was primarily attributable to a $300,000 decrease in the provision for loan losses, partially offset by a $245,000 increase in noninterest expense. President’s Comments: President and CEO David J. O’Connor commented, “Coming out of the recession the Company has recorded consistent profits over the past two years.This is the result of growing net interest income, controlling overhead expenses and focusing on improving asset quality.Our focus of increasing shareholder value by improving earnings per share and tangible book value remains paramount.” Results: · Net interest income was $5.6 million for the three months ended June 30, 2011, an increase of $39,000 compared to the same quarter last year.Net interest margin for the quarter was 3.53% compared to 3.60% for the comparable period a year ago. · Non-interest income was $580,000 for the quarter ended June 30, 2011 compared to $560,000 for the year ago quarter.The Company recorded $84,000 in gains on sales of securities and loans for the quarter ended June 30, 2011 compared to $48,000 for the quarter ended June 30, 2010. · Non-interest expense was $4.6 million for the quarter ended June 30, 2011, an increase of $245,000 from the prior year.During the quarter ended June 30, 2011 the Company recorded $161,000 of other real estate owned expenses and write-downs compared to $86,000 in the year ago quarter.Additionally, the Company recognized $2.3 million of salaries and employee benefits expense, an increase of $159,000 from the same quarter a year ago. · Non-accruing loans were $15.2 million at June 30, 2011 versus $13.4 million at March 31, 2011. · The Company’s liquidity position at June 30, 2011 was $73.7 million in cash and cash equivalents compared to $43.6 million at March 31, 2011. · Assets increased $27.2 million to $709.2 million at June 30, 2011 from $682.0 million at March 31, 2011.Net loans and deposits increased $1.5 million and $21.4 million, respectively, from March 31, 2011 to June 30, 2011. · The Bank is well capitalized, as defined by regulatory agencies, with a Tier 1 capital ratio of 7.93%. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time.Subject to applicable laws and regulation, the Company does not undertake – and specifically disclaims any obligation – to publicly release the results of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. New England Bancshares, Inc. is headquartered in Enfield, Connecticut, and operates New England Bank with fifteen banking centers servicing the communities of Bristol, Cheshire, East Windsor, Ellington, Enfield, Manchester, Plymouth, Southington, Suffield, Wallingford and Windsor Locks.For more information regarding New England Bank’s products and services, please visit www.nebankct.com. Page2of 2 Selected Financial Highlights (unaudited) (dollars in thousands, except per share data) Income Statement Data Three Months Ended June 30, Net interest and dividend income $ $ Provision for loan losses Non-interest income Non-interest expense Net income Earnings per share: Basic $ $ Diluted Dividends per share $ $ Balance Sheet Data June 30, 2011 March 31, 2011 Total assets $ $ Total loans, net Allowance for loan losses Other real estate owned Total deposits Repurchase agreements FHLB advances Total equity Book value per share Tangible book value per share Key Ratios Three Months Ended June 30, Return on average assets % % Return on average equity % % Net interest margin % % ###
